Exhibit 10.1

 



THIS DOCUMENT VARIES FROM ORACLE STANDARD

 

Data Match, Test, and Evaluation Agreement

 

This Data Match, Test, and Evaluation Agreement (“Agreement”) is made by and
between Oracle America, Inc. (“Oracle”), and Peerlogix, Inc. (“You”) (the
“Parties”, each a “Party”). This Agreement is effective as of May 1, 2018
(“Effective Date”).

 

The Parties agree:

 

1.Purpose. This Agreement governs the nature and scope of use of data and
materials and the associated obligations to permit Oracle to access and use Your
Data or Your Materials, as described in Exhibit 1 (the “Purpose”)

 

The Purpose does not include the use of exchanged data or materials as defined
below for any production or commercial purposes, including without limitation to
market, target, or deliver advertisements to a consumer, computer, or other
device or otherwise engage in any interest-based advertising purposes

 

2.Definitions:

 

“Confidential Information” or “CI” means: (a) Your Data, Your Materials, Oracle
Data, and Oracle Materials; (b) all information and materials that are expressly
marked or identified (either orally or in writing) as confidential at the time
of disclosure; and (c) any Oracle pre-generally available products or technology
or information related thereto.

 

“Identity Persistence Mechanism” means cookie identifiers, statistical
identifiers, mobile device identifiers, hashed identifiers, tags, pixels or
other identifiers.

 

“Oracle Data” means third party data, consumer data collected by Oracle, and
derivatives thereof, licensed or made available to You, by or on behalf of
Oracle pursuant to this Agreement. Oracle Data includes, but is not limited to,
data analytics, segments, and audience data.

 

“Oracle Materials” means all Oracle-owned materials, software, technology,
services, platform, Identity Persistence Mechanisms, and any work products, and
any enhancements to the foregoing, that Oracle makes available to You in
connection with this Agreement.

 

“Personal Data” means information defined as personally identifiable or personal
information by the applicable Rules (as defined below) of the jurisdiction in
which the relevant individual resides.

 

“Your Data” means any data provided to or received by Oracle from You or from a
third party (including data collected from websites) on behalf of You.

 

“Your Materials” means program interface specifications, related documentation
and other related materials including any updates, upgrades or error corrections
made available to Oracle by You under this Agreement. Your Materials do not
include Your Data.

 

3.Limited License and Ownership.

 

3.1Oracle and its third party licensors retain all rights and licenses, and own
all right, title and interests not expressly granted in this Agreement.

 

3.2You grant Oracle a limited, non-exclusive, royalty-free, license during the
Term to access, copy, reproduce, and use Your Data and Your Materials solely for
the Purpose.

 

3.3You retain all rights and licenses, and owns all right, title and interests
to Your Data and Your Materials not expressly granted in this Agreement.

 

 

 

 



 1 

 



THIS DOCUMENT VARIES FROM ORACLE STANDARD



 

4.Nondisclosure.

 

4.1Protection of CI. Oracle and You will maintain the confidentiality of CI
exchanged under this Agreement for three (3) years following the date of
disclosure. Your Data and Oracle Data will remain confidential forever. The
Parties agree to disclose to each other only such information that is necessary
to fulfill the Purpose. The Parties agree that unless required by law, neither
Party will share the other Party’s CI with any third party without authorization
from the disclosing Party. Each Party agrees to protect CI by using the same
degree of care, but no less than a reasonable degree of care, to prevent
unauthorized disclosure or publication of the CI, as the Party uses to protect
its own confidential information of a like nature.

 

4.2Disclosure to Employees and Contractors. The Parties agree to limit access
and use of the other Party’s CI only to those employees and contractors directly
involved in fulfilling the obligations under this Agreement. Each Party will
cause employees and contractors to be bound by written confidentiality terms
sufficient to comply with the confidentiality obligations of this Agreement. If
a Party’s contractor (or other third party working on behalf of a Party)
breaches any of the restrictions and limitations set forth in this Agreement, it
constitutes a breach by the Party.

 

4.3Exclusions. This Agreement imposes no obligation upon either Party with
respect to any information (including any part or version of the technology and
data described in this Agreement) that: (a) was in the possession of, or was
known by, either Party prior to its receipt from the other Party, without an
obligation to maintain its confidentiality; (b) is or becomes generally known to
the public without an obligation of confidentiality or in violation of this
Agreement; (c) is obtained from a third party, without an obligation of
confidentiality; (d) is independently developed by either Party; or (e) is
disclosed with the other Party's prior written approval.

 



5.Data Protection.

 

5.1Data Security. Oracle and You will implement appropriate administrative,
technical and physical safeguards to protect the other Party’s data and
materials provided under this Agreement which shall include, at a minimum,
industry standard measures designed to (a) protect the security, confidentiality
and integrity of Your Data and Your Materials and Oracle Data and Oracle
Materials, respectively; and (b) protect Your Data and Your Materials and Oracle
Data and Oracle Materials, respectively, against accidental or unlawful
destruction, loss, alteration, unauthorized disclosure or access, and against
all other unauthorized forms of processing.

 

5.2Notification. If a Party (“Receiving Party”) has determined that any data or
materials of the other Party (“Disclosing Party”) has been subject to
unauthorized access disclosure or use that compromises the security,
confidentiality or integrity of the Disclosing Party’s data and materials, the
Receiving Party will notify the Disclosing Party within seventy-two (72) hours
upon such determination. The Parties shall cooperate with each other and take
reasonable measures to limit the unauthorized disclosure or use.

 

6.Privacy and Information Security.

 

6.1Compliance with Rules. Oracle will comply with all Rules directly applicable
to Oracle in its role of providing the Oracle Data and Oracle Materials to You
or Oracle’s use of Your Data and Your Materials under this Agreement. You will
comply with all Rules applicable to Your use of Oracle Data and Oracle Materials
and the collection, use or provision to Oracle of Your Data and Your Materials.
You and Oracle agree to negotiate in good faith with each other to make any
amendments to this Agreement as are reasonably necessary to comply with the
Rules. In the event of any change in the Rules or in the regulatory or
self-regulatory environment in any applicable jurisdiction, Oracle may, in its
discretion, restrict Your use of or access to the Oracle Data or Oracle
Materials in such jurisdiction, without liability to You or any third party.

 

As used herein, “Rules” means all applicable privacy, electronic communications
and data protection laws, rules, regulations, and regulatory guidelines, as well
as any applicable self-regulatory guidelines, including, without limitation,
each of the Self-Regulatory Principles of the Digital Advertising Alliance
(“DAA”) (currently available at http://www.aboutads.info/principles), the Code
of Conduct of the Network Advertising Initiative (“NAI”) (currently available at
http://www.networkadvertising.org/code-enforcement/code) and the NAI Mobile
Application Code (currently available at
http://www.networkadvertising.org/mobile/NAI_Mobile_Application_Code.pdf), the
Direct Marketing Association's Guidelines for Ethical Business Practices ("DMA")
(currently available at
http://thedma.org/accountability/ethics-and-compliance/dma-ethical-guidelines/),
and the Principles of the European Interactive Digital Advertising Alliance
(“EDAA”) (currently available at http://www.edaa.eu/european-principles/), as
each set of the foregoing may be amended from time to time.

 

 

 



 2 

 



THIS DOCUMENT VARIES FROM ORACLE STANDARD



 

6.2Privacy Disclosures and Consent. Oracle will post and maintain a privacy
policy that discloses its practices with respect to the collection and use of
information in connection with interest-based advertising and ad delivery and
reporting. Oracle requires that all third parties who provide Oracle Data
provide notices to and obtain consents from individuals as necessary for the
provision of that data to Oracle. Oracle will, as required by the Rules or
otherwise at its discretion (but without having an obligation to collect
additional information to identify an individual for the sole purpose of
complying with this provision), provide an individual with access to, or the
ability to correct, modify or delete, any information about or connected to an
individual, computer or device (including segments or source information).

 

You will ensure that any notices and consents required by the Rules for the
provision of Your Data to Oracle to fulfill the Purpose have been provided and
obtained, including without limitation any required opt-in consents for
sensitive personal data or geo-location data. You will have an easily accessible
privacy policy that contains the word "Privacy" (or equivalent terminology in
the applicable jurisdiction) and which will be linked to conspicuously from the
applicable home page and other relevant pages of the applicable websites or
within the applicable applications. The privacy policy must comply with the
requirements of the Rules for notices to or consents from individuals whose data
is provided to Oracle and third Parties for use as contemplated in this
Agreement. The privacy policy must enable individuals to opt out of the use of
their data by You and: (1) for U.S. properties, include a link to the DAA
opt-out program (currently available at http://www.aboutads.info/choices/) or
the NAI opt out program (currently available at
http://www.networkadvertising.org/choices/); (2) for EU/EEA properties, insert a
link to the EDAA opt-out program (currently available at
http://www.youronlinechoices.eu/); or (3) in any other global region, provide a
link to the Oracle Marketing Cloud & Oracle Data Cloud Privacy Policy referenced
above. If You collect information from, deliver advertising to, or otherwise
interact with mobile devices, Your privacy policy must also provide the
disclosures and notices and obtain the consents required by the Rules for mobile
devices, and include a link to the AppChoices program for opting-out (currently
available at http://www.aboutads.info/appchoices).

 

6.3Adherence to Privacy Standards. You will not (i) use Oracle Data or Oracle
Materials for the purposes of making decisions about an individual's eligibility
for employment, health care, credit or insurance, or for making decisions solely
by automatic means where the decision has a significant effect on the
individual, or in any way that does or can be used to discriminate against any
person or promote bigotry, racism or harm, (ii) provide to Oracle any data that
falls under any of the sensitive data definitions contained in the DAA
Principles or the NAI Code of Conduct, as they may be revised from time to time;
or (iii) provide to Oracle any data collected from sites directed to children
under the age of 13 or from individuals whose age You know to be under 13.
Oracle may at its sole discretion decline to receive or remove specific data,
categories or interest segments.

 

6.4Personal Data. You will not derive, or attempt to derive, either directly or
indirectly, the identity of an individual from any Oracle Data, and will
promptly notify Oracle if You discover that You have done so. You will provide
individuals whose Personal Data You are processing for Your own use with the
rights to receive a copy of their Personal Data, to amend, modify, or delete
their Personal Data, and/or to otherwise exercise their rights under the Rules
with regard to their Personal Data, including the right to opt-out. If any
individual requests to exercise such a right with respect to Personal Data
transferred to Oracle, You will notify Oracle and provide detailed instructions
to Oracle regarding the actions necessary to comply with such request, or at
Oracle’s election provide a new version of the applicable data set that conforms
to the individual’s request.

 

6.5Transfers of Personal Data. To the extent that the provision of the services
described in Exhibit 1 involves any transfers of Personal Data (i) subject to
data transfer restrictions or requirements under Directive 95/46/EC or any
successor legislation; (ii) to countries, jurisdictions or recipients outside
the EEA or Switzerland not recognized by the European Commission as ensuring an
adequate level of protection pursuant to Directive 95/46/EC or any successor
legislation; and (iii) not otherwise subject to an approved transfer mechanism
that provides an adequate level of protection pursuant to Directive 95/46/EC or
any successor legislation, such transfers between You and Oracle are made
subject to the terms of the EU Standard Contractual Clauses for Controllers
(“Clauses”), as entered into between Oracle (acting in its own name and in the
name and on behalf of the Oracle affiliates) and You (acting in Your own name
and in the name and on behalf of Your affiliates). You and Oracle agree that
incorporation of the Clauses into this Agreement shall act as a legally-binding
execution of the Clauses.

 

 

 

 



 3 

 



THIS DOCUMENT VARIES FROM ORACLE STANDARD



 

7.Term. This Agreement will commence on the Effective Date and shall terminate
one hundred eighty (180) calendar days after the Effective Date (the “Term”).
During the Term of this Agreement, either Party may terminate this Agreement for
any reason upon five (5) business days written notice. Upon the effective date
of termination or expiration of the Term, the Parties agree to promptly cease
use of other Party’s Confidential Information and, upon receipt of written
request by the other Party, delete or otherwise render inaccessible all copies
of such Confidential Information within its possession or control (except as may
be necessary by reason of legal, archival, external accounting standards or
regulatory requirements).

 

8.Termination for Cause. This Agreement and associated license may be terminated
by a Party, upon five (5) days written notice, in the event a Party has
determined that the other Party has used or disclosed Confidential Information
contrary to the terms of this Agreement.

 

9.Fees. During the Term of this Agreement, the use of data and materials as
described in the Purpose is free of charge. Any use outside the scope described
in the Purpose must be ordered under a separate agreement.

 

10.Warranty.

 

10.1Your Data Warranties. With respect to Your Data, You represent and warrant:
(a) You have full and sufficient right, title, and authority to assign or grant
the rights or licenses granted to Oracle under this Agreement; (b) You have
provided all necessary notices and obtained all necessary consents which are
required to assign or grant the rights or licenses under this Agreement; and (c)
Your Data does not infringe any data, privacy, publicity or similar rights of
any third party, nor has any claim (whether or not embodied in an action, past
or present) of such infringement been threatened or asserted, and no such claim
is pending against You or, to the best of Your knowledge, against any entity
from which You have obtained such rights.

 

10.2Your Materials Warranties. With respect to Your Materials, You represent and
warrant: (a) You are the sole and exclusive owner of Your Materials; (b) Your
Materials do not contain any open source software or any other materials owned
by or licensed from a third party; (c) You have full and sufficient right, title
and authority to assign or grant the rights and/or licenses granted to Oracle
under this Agreement; and (d) Your Materials do not infringe any intellectual
property rights, privacy, publicity or similar rights of any third party, nor
has any claim (whether or not embodied in an action, past or present) of such
infringement been threatened or asserted, and no such claim is pending against
You or, to the best of Your knowledge, against any entity from which You have
obtained such rights.

 

11.Indemnification. You shall, at Your expense, indemnify, defend and hold
Oracle and its directors, officers, employees and agents harmless from and
against any and all liabilities, losses, damages, costs and expenses (including
reasonable attorneys fees) incurred by Oracle in connection with any claim that:
(1) Your Data violates any data ownership or other rights of any third party
(including rights related to the Rules), (2) Your Materials infringes the
intellectual property rights of a third party, or (3) results from Your misuse
or unauthorized disclosure of Oracle Data or Oracle Materials, provided that:
(a) Oracle promptly notifies You in writing of the claim; and (b) at Your
request and expense, Oracle provides You with reasonable assistance, information
and authority to perform the foregoing. You will not enter into a settlement
agreement without Oracle's written consent, which consent will not be
unreasonably withheld.

 

12.Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, INDIRECT, RELIANCE, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND, LOST OR DAMAGED DATA, LOST PROFITS OR LOST REVENUE, WHETHER
ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN NOTIFIED OF THE POSSIBILITY THEREOF. UNDER NO CIRCUMSTANCES WILL
ORACLE’S LIABILITY FOR ALL CLAIMS ARISING UNDER OR RELATING TO THIS AGREEMENT
(INCLUDING BUT NOT LIMITED TO WARRANTY CLAIMS), REGARDLESS OF THE FORUM AND
REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED ON CONTRACT, TORT, OR
OTHERWISE, EXCEED TEN THOUSAND DOLLARS ($10,000).

 

13.General Terms. Neither Party has an obligation under this Agreement to sell
or purchase any item from the other Party. Nothing in this Agreement will be
construed to preclude either Party from developing, using, marketing, licensing,
and/or selling any independently developed software, hardware, products, data,
or services which have the same or similar functionality as the technology,
data, or any other products. In addition, this Agreement is not intended to
prevent either Party from using ideas, concepts, know-how or techniques related
to the technology or data that are retained in the unaided memories of the
Party's employees or contractors who have had access to the technology and data.
An employee's or contractor's memory will be considered to be unaided if the
employee or contractor has not intentionally memorized the technology or data
for the purpose of retaining and subsequently using or disclosing it. The
Parties are independent contractors.

 

 

 

 



 4 

 



THIS DOCUMENT VARIES FROM ORACLE STANDARD



 

14.Supplier Terms. You will comply at all times with the then current version of
the Oracle Supplier Information and Physical Security Standards (“Supplier
Security Standards”), which are available at
http://www.oracle.com/corporate/supplier/index.html. In the event of a conflict
between this Agreement and the Supplier Security Standards, the terms of the
latter shall take precedence. You are solely responsible for payment of all
royalties and other charges with respect to third party materials included in
Your Data or Your Materials, if any. Oracle shall have no obligation to pay or
account for such royalties or other charges.

 

15.Other. This Agreement constitutes the Parties' entire agreement and
supersedes all prior or contemporaneous oral or written communications,
proposals, agreements and representations between them related to the subject
matter contained herein. This Agreement may be changed only if agreed to in
writing and signed by an authorized signatory of each Party. Each Party to this
Agreement agrees to comply fully with all relevant export laws and regulations,
including the U.S. Export Administration Act and Regulations, to assure that no
technology or data, or any portion thereof, described under this Agreement is
exported, directly or indirectly, in violation of law. If any part of this
Agreement is found to be unenforceable, the remainder shall continue in effect,
to the extent permissible by law. This Agreement is governed by the substantive
and procedural laws of California and the Parties agree to submit to the
exclusive jurisdiction of, and venue in, the courts in San Francisco or Santa
Clara counties in California.. Choice of law rules of any jurisdiction and the
United Nations Convention on Contracts for the International Sale of Goods will
not apply to any dispute arising out of or related to this Agreement.

 

The Parties by their authorized representatives have entered into this Agreement
as of the Effective Date.

 

Peerlogix, Inc.   Oracle America, Inc.       Signature: /s/ William
Gorfein                       Signature: /s/ John Machusic                      
  Name: William Gorfein   Name: John Machusic       Title: Director   Title: GVP
      Date: 4/28/2018   Date: May 1, 2018      



 

 

 

 

 

 



 5 

 



 



Exhibit 1

 

Purpose

 

Oracle may access and use Your Data and Your Materials for the purpose of
testing, analyzing, and evaluating their use with Oracle systems, services and
product offerings.

 

You may provide Oracle with Your Data and Your Materials in either an online or
offline manner or by allowing Oracle to remotely access and transfer Your Data
and Your Materials.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 



